DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-19 in the reply filed on 8-4-2021 is acknowledged.  The restriction is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7 and 15, lines 2 and 3 recite “in an axis parallel to parallel to” this is not clear, the term “parallel” is not defined or described and it is not clear what the scope of this limitation is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,8,10-12,16,18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinkhammer et al. (9,707,652).  Klinkhammer discloses a pressing and punching assembly (1) which is a c-shaped structural machine frame (3) for processing metal sheets (col. 1, lines 65-66) comprising a changeable tool (15; col. 5, lines 18-20) which is a punch on an upper tool frame (5) and a die on a lower tool frame 4; col. 5, lines 4-6).  Klinkhammer discloses at least one gauge (11) with clamps (13) configured to hold and move a workpiece (2; col. 5, lines 27-33) and to change the tool (15; col. 5, lines 41-43 and 49-51).  Klinkhammer discloses a controller (col. 6, lines 46-49) to control the gauge and pressing assembly (1).  Regarding claim 2, the gauge has a clamp which is a storage space (14) for receiving and securely holding the tool (col. 5, lines 17 and 18).  Regarding claim 8, the gauge (11) is positioned aft (more toward the rear) of the machine relative to the press working area (7).  Regarding claims 10 and 11, the gauge (11) uses a tool rack (17) for storage of the tool (15) and is configured to retrieve a replacement tool (col. 7, lines 20-23).
Regarding claim 12, Klinkhammer discloses a gauge system comprising at least one gauge (11) configured to hold and move a workpeice (2; col. 5, lines 27-33) and to change the tool (15; col. 5, lines 41-43 and 49-51).  Klinkhammer discloses that the gauge (11) is movable on a longitudinal guide rail (4; col. 5, lines 8-12) wherein a guide rail (9) carrying gauge (11) is moved in a direction of arrow (10; Fig.1) and guide rail (9) is configured as a lateral guide rail (col. 5, lines 12-16) where the gauge (11) is moved along the guide rail.  Klinkhammer discloses a controller (col. 6, lines 46-49) to control the gauge and pressing assembly (1).  Regarding claim 16, the gauge (11) is positioned aft (more toward the rear) of the machine relative to the press working area (7).  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,6,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer in view of Herb et al. (4,274,801).  Klinkhammer does not disclose guide rollers for moving the gauge along the lateral and longitudinal rails.  Herb teaches rollers (21,22,23,24) for guiding a gauge (9,14,15) on a guide rail (5). It would have been obvious to one skilled in the art prior to the effective filing date of the present invention to modify the guide rails of Klinkhammer to include rollers as taught by Herb in order to smoothly transfer the gauge by rolling contact as is known in the gauge moving and guiding art. 
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer in view of Hirsch (3,704,611).  Klinkhammer does not disclose that the gauge swivels.  Hirsch teaches that a gauge (14) has an arm (19) which is pivoted about a pivot (21) to swivel about the pivot.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to pivot the gauge of Klinkhammer as taught by Hirsch in order to move the gauge into and out of position with a workpiece being processed by the press. 
s 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer in view of Hongo (5,603,236). Klinkhammer does not disclose that there is a forward gauge and a rear gauge.  Hongo teaches that it is known to include a forward gauge (link arm support; 6) and a rear gauge (7) in a press machine (1).  It would have been obvious to one skilled in the art prior to the effective filing date of the present invention to provide Klinkhammer with a forward gauge as taught by Hongo in order to supply and place a workpiece on the working table prior to pressing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schmidt (6,647,846) discloses a gauge (10,11) movable on longitudinal guide rails (23) and lateral guide rails (8).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725